DETAILED ACTION
This is a final Office action in response to remarks received 6/29/2022 and amendments received on 8/01/2022.  No claims were amended or cancelled.  New claims 6-14 were added.  Claims 1-14 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection of claims 1-14 under 103 have been considered, but are found unpersuasive.
Applicant’s argue on pages 5-6 of the Remarks, filed 6/29/2022, that Pump does teach the claim 1 limitation of “the metadata processing being performed in a metadata processing domain isolated from a code execution domain” because Pump teaches combining a code processing domain and a metadata processing domain within a pipeline whereas Applicant’s Publication teaches “strict separation and isolation between . . . tag metadata processing and normal instruction processing”, however the Examiner respectfully disagrees.  Applicant’s claims do not disclose or mention anything about “within a pipeline”.  Applicant’s only require isolating processing of a metadata area from where code is executed and do not specify whether this isolated metadata processing domain is outside or inside of a pipeline.  Applicant is free to amend the claims to further specify this.  The Examiner is required to give claims their broadest reasonable interpretation (MPEP 2100).  Pump teaches receiving, for metadata processing, a current instruction (CI) with metadata tags, where the metadata is split off from the payload for analysis in the PUMP, thereby isolating processing of the metadata from processing of the payload/code to be executed (see Pump, p. 3, Microarchitecture).  The Examiner notes that the claims do not define what is meant by isolating the metadata processing domain or what constitutes the metadata processing domain or the code execution domain.  Consequently, Pump broadly teaches isolating or splitting the processing of metadata from the processing of payload code to be executed.  In addition, the Examiner cited the secondary reference Talagala as also teaching isolating a processing domain from a code execution domain by teaching isolating storage data for processing in a protection domain separate from data that is running (paras. [0149], [0267], [0270]).  Consequently, Pump and Talagala teach the limitations of the claims for which they are cited.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1 & 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Udit Dhawan et al. PUMP: A Programmable Unit for Metadata Processing, in Proceedings of the Third Workshop on Hardware and Architectural Support for Security and Privacy pp. 1-8 (June 2014) (hereafter “Pump”) in view of Talagala (US 2013/0185488).
Regarding claim 1, Pump discloses the limitations substantially as follows:
A method of digital processor processing instructions comprising: 
	receiving, for metadata processing, a current instruction with a plurality of associated metadata tags, the metadata processing being performed in a metadata processing domain isolated from a code execution domain that includes the current instruction, each respective associated metadata tag representing a respective policy of a composite policy, the plurality of associated metadata tags further including pointers to tags of a component policy of the composite policy (pp. 2-4, PUMP Architecture & Microarchitecture, Composite Policies, PUMP Service: receiving, for metadata processing, a current instruction (CI) with metadata tags, where the metadata is split off from the payload for analysis in the PUMP (i.e. isolating metadata processing in the metadata processing domain) separate from the rest of the processor), wherein each metadata tag is part of a policy rule which can be part of composite policies and the metadata tags are pointers to tuples of tags of a component policy making up the combined composite policies); 
	for each respective metadata tag of the plurality of associated metadata tags, determining, in the metadata processing domain and in accordance with the metadata tag and the current instruction, whether a rule exists in a rules cache for the current instruction, the rules cache including rules on metadata used by the metadata processing to define allowed instructions, each determination of whether a rule exists resulting in a respective output (p. 2, PUMP architecture, p. 3: Concrete Rules: for each of the metadata tags, determine through metadata processing in the PUMP cache based on the metadata tags of a current instruction,  whether there is a match for the current instruction in the PUMP cache, where the PUMP cache comprises rules for metadata processing and the rule forms define whether the operation of the instruction is allowed, wherein upon determining that a matching rule exists, a new tag and instruction result is output); 
	responsive to determining no rule exists in the rules cache for the current instruction, performing rule cache miss processing in the metadata processing domain including determining whether execution of the current instruction is one of allowed and disallowed (p. 2, PUMP architecture, p. 3, Concrete Rules, responsive to determining that no rules exists in the PUMP rule cache for the current instruction, performing miss handler cache processing in the PUMP cache including determining whether execution of the current instruction is allowed or disallowed); 
	responsive to determining the current instruction is allowed to be executed in the code execution domain, generating a new rule for the current instruction and, responsive to writing to a register in the metadata processing domain, inserting the new rule into the rules cache (p. 2, PUMP architecture, p. 3, Concrete Rules, p. 4, PUMP service: responsive to determining that the current instruction is allowed to be executed (i.e. executed in code execution domain), generating a new rule for the current instruction and installing/inserting the new rule into the pump cache by writing to the registers/memory of the PUMP cache); 
	wherein first metadata used to select the rule for the current instruction is stored in a first portion of a plurality registers used by the metadata processing, and wherein the first portion of the plurality of registers is used to communicate a plurality of metadata tags for the current instruction to the metadata processing domain, wherein the plurality of metadata tags is used as data in the metadata processing domain (p. 2, PUMP architecture, p. 4, PUMP service: metadata used for defining/selecting the rule for the current instruction is stored with each instruction and all values in the computation in the rule cache and registers of the PUMP architecture (i.e. first portion of a plurality of registers) used for metadata processing, where the metadata tags for the current instruction are read/communicated from registers/cache to the PUMP for metadata processing, where the metadata tags are used for metadata processing).
Pump does not disclose the limitations of claim 1 as follows:
	metadata is stored in control status registers, and wherein the control status registers is used to communicate, 
However, in the same field of endeavor, Talagala discloses the limitations of claim 1 as follows:
	processing domain isolated from a code execution domain (para. [0149], [0267], [0270]: isolating storage data for processing in a protection domain separate from data that is running);
	metadata is stored in a first portion of a plurality of control status registers, and wherein the first portion of the plurality of control status registers is used to communicate (paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers which are used to communicate metadata for writing and reading)
Pump is combinable with Talagala because both are from the same field of endeavor of improving the methods by which metadata are stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Talagala’s method of storing in control and status registers with the system of Pump in order to “facilitate control and sequencing commands and subcommands associated with data processed in the write and read data pipelines” (Talagala, para. [0137]).  

	Regarding claim 7, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 7 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises a PCtag tag that is associated with a program counter (Pump, pp. 2-3: PCtag for program counter).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 8, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 8 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises CItag tag that is associated with the current instruction (Pump, pp. 2-3: Cltag associated with current instruction).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 9, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 9 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises an OP1tag that is associated with an RS1 register input to the current instruction (Pump, pp. 2-3: OP1 tag is associated with input a register file for the current instruction).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 10, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 10 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises an OP2tag that is associated with an RS2 register input to the current instruction (Pump, pp. 2-3: OP2 tag is associated with input to a second register file (RS2) for the current instruction).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 11, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 11 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises an OP3tag that is associated with an RS3 register input to the current instruction (Pump, pp. 2-3: OP3 tag is associated with input to a third register file (RS3) for the current instruction)..
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 12, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 12 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises an Mtag tag that is associated with a memory input to a current instruction or a memory target of the current instruction (Pump, pp. 2-3: MR tag (Mtag) for memory input or memory target of current instruction).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 13, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 13 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises a funct12 tag associated with extended opcode bits of the current instruction (Pump, pp. 2-3: tagging to extend memory opcodes of a current instruction).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 14, Pump and Talagala teach the limitations of claim 1.
Pump and Talagala teach the limitations of claim 14 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) comprises a subinstr tag that identifies which instruction in a word is the current instruction being operated upon (Pump, pp. 2-3: tagging a current instruction to identify the current instruction from words that are being operated upon the rule).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Udit Dhawan et al. PUMP: A Programmable Unit for Metadata Processing, in Proceedings of the Third Workshop on Hardware and Architectural Support for Security and Privacy pp. 1-8 (June 2014) (hereafter “Pump”) in view of Talagala (US 2013/0185488), as applied to claim 1, further in view of Udit Dhawan, Architectural Support for Software-Defined Metadata Processing, Proceedings of the Twentieth International Conference on Architectural Support for Programming Languages and Operations Systems (ASPLOS) 487-502 (March 14-18, 2015) (listed in Applicant’s IDS) (hereafter “Dhawan”).
	Regarding claim 2, Pump and Talagala disclose the limitations of claim 1.
Neither Pump or Talagala disclose the limitations of 2 as follows:
The method of Claim 1, further comprising: 
generating a composite result tag by combining the respective outputs into a single metadata tag representing the composite policy that includes each respective policy; and 
	inserting a new rule into the rules cache, the new rule comprising (i) the current instruction and associated metadata tags, and (ii) the composite result tag.
However, in the same field of endeavor, Dhawan discloses the limitations of claim 2 as follows:
The method of Claim 1, further comprising: 
generating a composite result tag by combining the respective outputs into a single metadata tag representing the composite policy that includes each respective policy (pp. 491, 493, Tag and rule usage, p. 495-496, Miss Handler Acceleration: generating a composite result tag by combining multiple policies and tags into a single composite policy and single result metadata tag for the composite policy made up of multiple policies); and 
inserting a new rule into the rules cache, the new rule comprising (i) the current instruction and associated metadata tags, and (ii) the composite result tag (pp. 490, 496: installing/inserting new rules into the rule cache, where the new rule would comprise the current instruction and metadata tags including the composite tag) .
Dhawan is combinable with Pump and Talagala because all three are from the same field of endeavor of improving the methods by which metadata is stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of generating a new rule comprising a composite result tag with the system of PUMP and Talagala in order to enable save system time and resources by enabling a single rule to enforce multiple policies referenced by the composite result tag simultaneously.  

	Regarding claim 3, Pump and Talagala disclose the limitations of claim 1.
Neither Pump or Talagala disclose the limitations of 3 as follows:
The method of Claim 1, wherein determining whether a rule exists in a rules cache further includes: 
	for each metadata tag, determining whether a rule exists in a first level cache; when it is determined that no rule is present in the first level cache, determining whether a rule exists in a second level cache
However, in the same field of endeavor, Dhawan discloses the limitations of claim 3 as follows:
	The method of Claim 1, wherein determining whether a rule exists in a rules cache further includes: 
	for each metadata tag, determining whether a rule exists in a first level cache; when it is determined that no rule is present in the first level cache, determining whether a rule exists in a second level cache (pp. 491-492, 497, Fig. 11: for each of the metadata tags and instructions, determine whether a rule exists (i.e. a hit) in the L1 cache (i.e. first level cache), and when there is a L1 miss indicating that no rule is present in the L1 cache, determine whether a rule exists in the L2 cache (i.e. second level cache)).
Dhawan is combinable with Pump and Talagala because all three are from the same field of endeavor of improving the methods by which metadata is stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of determining when a rule exists in a second level cache after determining whether the rule exists in a first level cache with the system of PUMP and Talagala in order to enable save system time and resources by only searching the second level cache in cases where the rule has already been determined to not exist in the first level cache.    

	Regarding claim 4, Pump and Talagala disclose the limitations of claim 1.
Neither Pump or Talagala disclose the limitations of 4 as follows:
	The method of Claim 1, wherein the rules cache is at least one of a Unified Component Policy (UCP) cache, composite set of tag (CTAG) cache, or data cache
However, in the same field of endeavor, Dhawan discloses the limitations of claim 4 as follows:
	The method of Claim 1, wherein the rules cache is at least one of a Unified Component Policy (UCP) cache, composite set of tag (CTAG) cache, or data cache (p. 496, p. 498, Table 5: rules cache can include UDP cache, CTAG cache).
Dhawan is combinable with Pump and Talagala because all three are from the same field of endeavor of improving the methods by which metadata is stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s Unified Component Policy (UCP) cache with the system of PUMP and Talagala in order to optimize composite policy miss handlers by generating a cache with the most recent component policy results from which the miss handler can perform lookups (Dhawan, para. bridging pages 495-496).    

	Regarding claim 5, Pump and Talagala disclose the limitations of claim 1.
Neither Pump or Talagala disclose the limitations of 5 as follows:
The method of Claim 1, wherein: 
	a composite set of tag (CTAG) cache stores composite results based on combinations of metadata tag values, and generating the composite result tag includes combining the respective outputs into a single metadata tag by looking up a combination of the respective outputs in the CTAG cache
However, in the same field of endeavor, Dhawan discloses the limitations of claim 5 as follows:
	The method of Claim 1, wherein: 
	a composite set of tag (CTAG) cache stores composite results based on combinations of metadata tag values, and generating the composite result tag includes combining the respective outputs into a single metadata tag by looking up a combination of the respective outputs in the CTAG cache (pp. 495-496: CTAG cache stores composite results based on combinations of metadata tags, wherein the composite result tag is generated by combining multiple policies into a single metadata result tag by obtaining a candidate composite tag combining the tuple of result tags from the CTAG).
Dhawan is combinable with Pump and Talagala because all three are from the same field of endeavor of improving the methods by which metadata is stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s Composition Tag (CTAG) cache with the system of PUMP and Talagala in order to optimize the effective of the rule cache by translating a tuple of result tags into a composite result tag for storage in a small CTAG memory.    

	Regarding claim 6, Pump and Talagala teach the limitations of claim 1.
Talagala teaches the limitations of claim 6 as follows:
	The method of Claim 1, wherein the first portion of the plurality of control status registers (Talagala, paras. [0077], [0094], [0137], [0138]: storing metadata in a plurality of control and status registers) 
Neither Pump or Talagala teaches the remaining limitations of claim 6 as follows:
		comprises an Opgrp tag that denotes a particular opgroup that includes a current instruction
However, in the same field of endeavor, Dhawan discloses the remaining limitations of claim 6 as follows:
	comprises an Opgrp tag that denotes a particular opgroup that includes a current instruction (Dhawan, pp. 494-496: op group tags for identifying an opgroup of instruction opcodes with the same rules).
Dhawan is combinable with Pump and Talagala because all three are from the same field of endeavor of improving the methods by which metadata is stored and processed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s opgroups with the system of PUMP and Talagala in order “to reduce the number of rules needed” (Dhawan, p. 494). 



Prior Art Not Considered But Relied Upon
Prior art considered but not relied upon includes:
1) Wilkerson (US 2014/0283040) discloses protection domains for metadata processing and isolating program modules even if they are in the same address space (paras. [0057], [0061]-[0064], [0068], [0105], [0108], [0119], [0128]); and 
2) Wilkerson (US 2008/0222397) discloses hard object system for having metadata instructions and partitioning memory segments and using permissions and metadata to determine whether to allow instructions and programs to run (paras. [0040], [0050]-[0054], [0071], [0073], [0105]). 

Conclusion
For the above-stated reasons, claims 1-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438